DETAILED ACTION
 This office Action is in response to the correspondence on 07/13/2021. The substance of applicants’ remarks, filed 07/13/2021 has been carefully considered. Claims 1, 3-10 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with David Moorman (Reg. no. 59323) on 09/10/2021.
The application has been amended as follows: 

AMENDMENTS TO THE CLAIMS
This listing of claims will replace all prior versions, and listings, of claims in the application:
 
Listing of claims:
1. (Currently amended) An electric machine comprising:
a stator;
a rotor;
at least two sub-machines, each of the at least two sub-machines having a same number of phases, wherein each of the at least two sub-machines comprises a part of stator coils of the start and are configured to generate a magnetic field for rotating the rotor;
at least two power output stages, each of the at least two power output stages corresponding to a respective one of the at least two sub-machines; 
at least one control unit connected to the at least two power output stages and configured to generate at least one PWM signal to drive the at least two power output stages, the at least one control unit being configured to generate the at least one PWM signal such that one of falling edges and a rising edges, representing in each case switching time points, of first PWM pulses of the at least one PWM signal for a first sub-machine of the at least two sub-machines and pulse middles of second PWM pulses of the at least one PWM signal for a second sub-machine of the at least two sub-machines are offset in time with respect to one another; and 
at least one current sensor connected to the at least one control unit and configured to acquire a phase current of at least one phase of the at least two sub-machines,
wherein the at least one control unit is configured to acquire the phase current of the at least one phase of the second sub-machine during respective pulse middles of the second PWM pulses, and 
wherein, in event of a rising or falling edge of one of the first PWM pulses being timed to occur during a pulse middle of one of the second PWM pulses, the switching time point for the rising or falling edge is offset from the pulse middle of the one of the second PWM pulses.

2. (Canceled) 

3. (Previously presented) The electric machine as claimed in claim 1, wherein the at least one control unit is configured to modify a duty ratio between a PWM pulse duration and a pulse pause duration of a PWM period for all phases of the at least two sub-machines equally, and thus to generate a time offset between the one of the falling edges and rising edges of the first PWM pulses for the first sub-machine and the pulse middles of the second PWM pulses for the second sub-machine.

4. (Previously presented) The electric machine as claimed in claim 1, wherein the at least one control unit is configured to modify a pulse duration of a high-side pulse and of a low-side pulse in alternation with one another.

5. (Currently amended) The electric machine as claimed in claim 1, wherein the at least one control unit is configured to modify a duty ratio for one phase to an upper limit [[)]] of a lower drive range.

6. (Previously presented) The electric machine as claimed in claim 1, wherein the at least one control unit is configured to generate a current acquisition interval, acquire a current during the current acquisition interval, and modify a duty ratio such that the one of the rising edges and  falling edges of the first PWM pulses one of (i) coincide with one of a beginning time point and an end time point of the current acquisition interval and (ii) lie outside the current acquisition interval.

7. (Previously presented) The electric machine as claimed in claim 1, wherein the at least one control unit includes a pulse-width modulator configured to modify duty ratio for at least one PWM period.

8. (Currently amended) A method for driving an electric machine including at least two sub-machines, each having an equal number of stator coils, the method comprising:
generating pulse-width modulated pulse patterns to drive the stator coils of the at least two sub-machines, 
acquiring a current flowing through at least one of the stator coils of the at least two sub-machines in a time range of a pulse middle; and 
in event of at least one of a pulse beginning and a pulse end of a PWM pulse of a first sub-machine of the at least two sub-machines being timed to occur during a pulse middle of a PWM pulse of a second sub-machine of the at least two sub-machines, modifying a duty ratio of a PWM period for [[a]] the first sub-machine of the at least two sub-machines such that the at least one of the pulse beginning and the pulse end being timed to occur during the pulse middle of the PWM pulse of the second sub-machine 

9. (Previously presented) The method as claimed in claim 8, the acquiring the current further comprising:
acquiring the current within a current acquisition interval that includes a time point of the pulse middle.

10. (Previously presented) The method as claimed in claim 8, wherein a duty ratio of a second sub-machine of the at least two sub-machines amounts to half of a full drive of the electric machine.


REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-10 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:  
Claim 1 is allowable among other elements and details, but for at least the reason, “current sensor connected to the at least one control unit and configured to acquire a phase current of at least one phase of the at least two sub- machines, wherein the at least one control unit is configured to acquire the phase current of the at least one phase of the second sub-machine during respective pulse middles of the second PWM pulses, and wherein, in event of a rising or falling edge of one of the first PWM pulses being timed to occur during a pulse middle of one of the second PWM pulses, the switching time point 
Claim 8 is allowable among other elements and details, but for at least the reason, “in event of at least one of a pulse beginning and a pulse end of a PWM pulse of a first sub-machine of the at least two sub-machines being timed to occur during a pulse middle of a PWM pulse of a second sub-machine of the at least two sub-machines, modifying a duty ratio of a PWM period for [[a]] the first sub-machine of the at least two sub-machines such that the at least one of the pulse beginning and the pulse end being timed to occur during the pulse middle of the PWM pulse of the second sub-machine takes place offset in time from the pulse middle”.

A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  





Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-‘8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846